TO BE PUBLISHED IN THE OFFICIAL REPORTS


                            OFFICE OF THE ATTORNEY GENERAL

                                      State of California


                                       DANIEL E. LUNGREN

                                         Attorney General


                          ______________________________________

                  OPINION            :
                                     :          No. 93-601
                  of                 :
                                     :          AUGUST 4, 1993
        DANIEL E. LUNGREN            :

           Attorney General          :

                                     :

         CLAYTON P. ROCHE            :

        Deputy Attorney General      :

                                     :

______________________________________________________________________________

          THE HONORABLE BETTY KARNETTE, MEMBER OF THE CALIFORNIA
ASSEMBLY, has requested an opinion on the following question:

                Is an alcoholism or drug abuse recovery or treatment facility that provides 24-hour
care for adults subject to the statutes and regulations governing "residential care facilities"?

                                           CONCLUSION

                An alcoholism or drug abuse recovery or treatment facility that provides 24-hour care
for adults is not subject to the statutes or regulations governing "residential care facilities"; rather,
it is subject to the statutes and regulations specifically governing alcoholism and drug abuse
recovery and treatment facilities.

                                             ANALYSIS

               Under the California Community Care Facilities Act (Health & Saf. Code, §§ 1500-
1567.8; hereafter "Act")1 the Department of Social Services regulates "community care facilities"
including "residential facilities." Section 1502 provides in part:

               "(a) `Community care facility' means any facility, place, or building that is
        maintained and operated to provide nonmedical residential care, day treatment, adult
        day care, or foster family agency services for children, adults, or children and adults,
        including, but not limited to, the physically handicapped, mentally impaired,
        incompetent persons, and abused or neglected children, and includes the following:



   1
    All section references are to the Health and Safety Code unless otherwise indicated.

                                                   1.                                              93-601

               "(1) `Residential facility' means any family home, group care facility, or
       similar facility determined by the director, for 24-hour nonmedical care of persons
       in need of personal services, supervision, or assistance essential for sustaining the
       activities of daily living or for the protection of the individual.

               ". . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

              "(b) `Department' or `state department' means the State Department of Social
       Services.

               "(c) `Director' means the Director of Social Services."

Section 1509 states: "The state department shall inspect and license community care facilities . . .
[and] shall inspect and issue" special permits for specialized services. Pursuant to the directive of
section 1530, the Department of Social Services has adopted administrative regulations (Cal. Code
Regs., tit. 22, §§ 80000-89221) to carry out the purposes of the Act. One of the requirements of the
Act is that a license to operate a "residential care facility" must be denied by the Director of Social
Services if "the location is in such proximity to an existing care facility . . . [so as to] result in
overconcentration." (§ 1520.5, subd. (a).) "Overconcentration" is defined as "residential care
facilities which are separated by a distance of 300 feet or less, as measured from any point upon the
outside walls of the structures housing those facilities." (§ 1520.5, subd. (b).)

                The question presented for resolution is whether an alcoholism or drug abuse
recovery or treatment facility that provides 24-hour care for adults is a "residential care facility"
within the meaning of section 1502 so as to be subject to the regulations of the Department of Social
Services and to such statutory requirements as the 300-feet separation requirement of section 1520.5.
We conclude that such a facility is exempt from these requirements.

                Although it might appear that an alcoholism or drug abuse facility would fall within
the "residential facility" definition of section 1502, section 1505 provides an enumeration of those
facilities which are exempt from the Act's requirements. Section 1505 provides:

               "This [Act] does not apply to any of the following:

               ". . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

              "(j) Any alcoholism or drug abuse recovery or treatment facility as defined
       by Section 11834.11 . . . ."

Subdivision (a) of section 11834.11 defines an alcoholism or drug abuse recovery or treatment
facility as:

               ". . . any facility, place, or building that provides 24-hour residential
       nonmedical services in a group setting to adults, which may include, but need not be
       limited to, mothers over 18 years of age and their children, and emancipated minors,
       which may include, but need not be limited to, mothers under 18 years of age and
       their children, who are recovering from alcohol, drug, or drug and alcohol misuse
       and are currently capable of meeting their life support needs independently, but who
       temporarily need guidance, counseling, or other alcohol or drug recovery services."

              Section 11834.11 is found in the provisions of the Health and Safety Code (§§ 11750-
11997) applicable to the Department of Alcohol and Drug Programs and specifically within the

                                                                   2.                           93-601

legislative scheme (§§ 111834.10-11834.38) providing for the licensing of alcoholism and drug
abuse treatment facilities by the Department of Alcohol and Drug Programs. Section 11834.10
states:

               "The [Department of Alcohol and Drug Programs] has the sole authority in
       state government to license alcoholism or drug abuse recovery or treatment facilities
       serving adults. . . ."

Section 11834.13 authorizes the Department of Alcohol and Drug Programs to adopt regulations
implementing the licensing provisions of sections 11834.10-11834.38.

                 We are to interpret statutes in a manner that will "effectuate legislative intent."
(Burden v. Snowden (1992) 2 Cal. 4th 556, 562.) In determining the Legislature's intent, "we look
first to the language of the statute, giving effect to its `plain meaning.'" (Kimmel v. Goland (1990)
51 Cal. 3d 202, 208-209.) Where the words of the statute are clear, we may "`not add to or alter them
to accomplish a purpose that does not appear on the face of the statute or from its legislative
history.'" (California Teachers Assn. v. San Diego Community College Dist. (1981) 28 Cal. 3d 692,
698.)

               Here the Legislature has clearly indicated that an alcoholism or drug abuse recovery
or treatment facility for adults, whether or not providing 24-hour care, is exempt from being
considered a "community care facility" or a "residential facility" for purposes of the Act. It is not
regulated by the Department of Social Services or subject to the Act's provisions or implementing
regulations. Rather, such a facility is subject to an entirely separate statutory scheme administered
by the Department of Alcohol and Drug Programs.

                                             *****




                                                 3.                                            93-601